Per Curiam :
The action is brought against the defendant, as treasurer of a voluntary association, to recover the 'amount of a funeral benefit of $100. The constitution of the association, which was subscribed by the plaintiff’s husband, provided that the sum of $100 should, on the decease of any member of one year’s standing, be paid to the relative who should assume or be responsible for the expenses of his funeral, but this payment was subject to the proviso that “ No funeral benefits shall be paid by this Union in the case of a member who shall have been three (3) months in arrears, during the six months immediately preceding his death.”. The plaintiff’s husband was in arrears for a period of over three months, which he discharged less than four months before his decease. We think the interpretation of this proviso is clear. It intended that in case of a member being in arrears for three months, even when he paid those arrears, his family should not be entitled to the funeral benefit unless he continued his payments for six months thereafter. It was intended as a penalty for defaulting in the payments to be made to the association, and is analogous to the provision that the families of those members only who have been such over a year should be entitled to the benefit. It is urged that the provision is unreasonable, and, therefore, void. In the case of Cartan v. The Father Matthew United Benevolent Society (3 Daly, 20), cited in support of this claim, the defendant was a corporation, and the provision assailed was a by-law. Here the defendant is a voluntary association, and the provision is contained in its constitution, subscribed by the members. That constitution is the contract between the parties, and if its provisions are not illegal, immoral or contrary to public policy, it must be upheld whether reasonable or not, for parties have the right to enter into unreasonable or unwise contracts so long as such contracts are not illegal and are fairly made. This is the distinction between the case of a. voluntary association and that of a *467corporation. (Kehlenbeck v. Logeman, 10 Daly, 447; Ulmer v. Minister, 73 N. Y. St. Repr. 260.)
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment of the Municipal Court affirmed, with costs.